 

 
EXHIBIT 10.1
 
Note: Certain material has been omitted from this Second Amendment to Prime
Vendor Agreement in accordance with a request for confidential treatment
submitted to the Securities and Exchange Commission. [*****] indicates omitted
material. The omitted material has been filed separately with the Securities and
Exchange Commission.


 
SECOND AMENDMENT TO PRIME VENDOR AGREEMENT
 
SECOND AMENDMENT, dated as of June 1, 2010 (“Second Amendment”) to the PRIME
VENDOR AGREEMENT made as of July 1, 2009 and amended as of March 2010 (the
“Existing PVA”) between AmerisourceBergen Drug Corporation (“ABDC”), on the one
hand, and Bioscrip, Inc., BioScrip Infusion Services, Inc., Chronimed LLC, Los
Feliz Inc., Bioscrip Pharmacy Inc., Bradhurst Specialty Pharmacy, Inc., Bioscrip
Pharmacy (NY), Inc., Bioscrip PMB Services, LLC, Natural Living Inc., Bioscrip
Infusion Services, LLC, Bioscrip Nursing Services, LLC, Bioscrip Infusion
Management, LLC, Bioscrip Pharmacy Services, Inc., Critical Homecare Solutions,
Inc., Specialty Pharma, Inc, New England Home Therapies, Inc., Deaconess
Enterprises, LLC, Infusion Solutions, Inc, Professional Home Care Services,
Inc., Wilcox Medical, Inc., Deaconess Homecare, LLC, South Mississippi Home
Health, Inc., Regional Ambulatory Diagnostics, Inc., Elk Valley Professional
Affiliates, Inc., Infusion Partners, LLC, Knoxville Home Therapies, LLC, South
Mississippi Home Health, Inc, - Region I, South Mississippi Home Health, Inc. -
Region II, Applied Health Care, LLC, East Goshen Pharmacy, Inc., Infusion
Partners of Brunswick, LLC, Scott Wilson, Inc., Infusion Partners of Melbourne,
LLC, Elk Valley Home Health Care Agency, Inc., Gericare, Inc., Cedar Creek Home
Health Care Agency, Inc., Elk Valley Health Services, Inc., National Health
Infusion, Inc., and Option Health, Ltd (severally and collectively sometimes
hereinafter referred to and obligated as “Customer”), on the other hand. Terms
not otherwise defined herein shall have the meanings ascribed to such terms in
the Existing PVA.
 
ABDC and Customer have agreed to amend the Existing PVA, confirm the liability
of each of the undersigned as a “Customer” under such agreement and modify
certain other provisions of the Existing PVA. Accordingly, the parties hereto,
intending to be legally bound, hereby further covenant and agree as follows:
 
1. Joinder and Assumption.
 
(a) Each of the undersigned not previously a party to the PVA hereby joins in,
assumes and agrees to be bound by all terms, covenants and conditions set forth
in the Existing PVA, as hereby amended (the same, as it may be further amended,
supplemented or otherwise modified from time to time, the “PVA”), as if each
such party were originally a party to the Existing PVA. Accordingly, effective
immediately, each of the undersigned is and shall be deemed a Customer under the
Existing PVA and all related instruments, agreements and documents.
 
(b) Each of the undersigned agrees to (i) cause each subsidiary or affiliate of
the undersigned which may from and after the date hereof be acquired or formed
by any of the undersigned to likewise join in, assume and agree to be bound by
all terms, covenants and conditions set forth in the PVA and thereby become a
Customer under the PVA and all related instruments, agreements and documents,
and (ii) execute and/or deliver such instruments, agreements and documents as
ABDC may reasonably require to effectuate the intents and objects of this
provision and the PVA and all related instruments, agreements and documents.
 
(c) Without limiting the generality of the foregoing, each other of the
undersigned grant, affirm and/or reaffirm (and shall cause each subsidiary or
affiliate of the undersigned which may be acquired or formed by any of the
undersigned to grant) a lien on and security interest in and to the Collateral
(as hereinafter defined) by joining in and agreeing to be bound by the terms,
covenants and conditions set forth in the PVA.
 
Notwithstanding anything to the contrary set forth in this Section 1 of the
Existing PVA, the joinder of a Customer and the execution and exchange of
documentation in connection therewith shall not be required with respect to any
affiliate or subsidiary that is a party to a contract with a vendor of Inventory
of a type which is available for purchase from ABDC until lawful termination of
such contract; provided, however, that the undersigned and/or any such
subsidiary or affiliate shall terminate (or cause termination of) such contract
in accordance with its terms as quickly as commercially reasonable, without
penalty, damages or other costs to such affiliate or subsidiary for such
termination so that such affiliate or subsidiary may join in the PVA as soon
after such termination as practicable.
 
2. Amendments to Existing PVA.
 
(a) Section 8 of the Existing PVA is amended by deleting “August 31, 2012” and
replacing it with “December 31, 2014.
 
(b) The table in Section 1.A. of Exhibit 1 to the Existing PVA is deleted in its
entirety and replaced with the following table:
 



 
Extended Semi-Monthly Monthly Pay (EFT) –[*****]
[*****]
Monthly Net Purchase Volume
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]



(c) The following is added as Section 1.F. of Exhibit 1 to the Existing PVA:
 
[*****]
 
(d) The first sentence of Section 5.A. of Exhibit 1 to the Existing PVA is
deleted in its entirety and replaced with the following:
 
Customer must comply with (i) Primary Vendor obligations under Section 1 of the
Agreement, with Qualified Rx Net Purchases [*****] from June 1 to December 31,
2010 and [*****] per year for calendar years 2011, 2012, 2013 and 2014, and (ii)
minimum Net Purchases [*****] under Paragraph 1(A)(4) of this Exhibit 1.
 
3. Governing Law. All questions concerning the validity or meaning of this
Second Amendment, and the Existing PVA as amended by this Second Amendment or
relating to the rights and obligations of the parties with respect to the
performance hereunder or hereunder shall be construed and resolved under the
laws of the State of New York, except to the extent that UCC provides for the
application of the laws of the states of organization with respect to the
perfection, priority and enforceability of the Collateral.
 
4. Existing PVA Remains in Effect. Except as provided herein, all provisions,
terms and conditions of the Existing PVA shall remain in full force and effect.

 
IN WITNESS WHEREOF, the parties have had a duly authorized officer execute this
Second Amendment to the Prime Vendor Agreement as of the date first listed
above.
 
BIOSCRIP INC.
BIOSCRIP INFUSION SERVICES, INC.
By:/s/ Barry A.
Posner                                                                   
By:/s/ Barry A.
Posner                                                                   
Name:           Barry A. Posner
Title:           EVP and General Counsel
Name:           Barry A. Posner
Title:           EVP and General Counsel
CHRONIMED, LLC
LOS FELIZ INC.
By:/s/ Barry A.
Posner                                                                   
By:/s/ Barry A.
Posner                                                                   
Name:           Barry A. Posner
Title:           EVP and General Counsel
Name:           Barry A. Posner
Title:           EVP and General Counsel
BIOSCRIP PHARMACY, INC.
BRADHURST SPECIALTY
PHARMACY, INC.
By:/s/ Barry A.
Posner                                                                   
By:/s/ Barry A.
Posner                                                                   
Name:           Barry A. Posner
Title:           EVP and General Counsel
Name:           Barry A. Posner
Title:           EVP and General Counsel
BIOSCRIP PHARMACY (NY), INC.
BIOSCRIP PBM SERVICES, LLC
By:/s/ Barry A.
Posner                                                                   
By:/s/ Barry A.
Posner                                                                   
Name:           Barry A. Posner
Title:           EVP and General Counsel
Name:           Barry A. Posner
Title:           EVP and General Counsel
NATURAL LIVING, INC.
BIOSCRIP INFUSION SERVICES, LLC
By:/s/ Barry A.
Posner                                                                   
By:/s/ Barry A.
Posner                                                                   
Name:           Barry A. Posner
Title:           EVP and General Counsel
Name:           Barry A. Posner
Title:           EVP and General Counsel
BIOSCRIP NURSING SERVICES, LLC
BIOSCRIP INFUSION MANAGEMENT, LLC
By:/s/ Barry A.
Posner                                                                   
By:/s/ Barry A.
Posner                                                                   
Name:           Barry A. Posner
Title:           EVP and General Counsel
Name:           Barry A. Posner
Title:           EVP and General Counsel
CRITICAL HOMECARE SOLUTIONS, INC.
SPECIALTY PHARMA, INC.
By:/s/ Barry A.
Posner                                                                   
By:/s/ Barry A.
Posner                                                                   
Name:           Barry A. Posner
Title:           EVP and General Counsel
Name:           Barry A. Posner
Title:           EVP and General Counsel


 
 

--------------------------------------------------------------------------------

 



NEW ENGLAND HOME THERAPIES, INC.
DEACONESS ENTERPRISES, LLC,
By:/s/ Barry A.
Posner                                                                   
By:/s/ Barry A.
Posner                                                                   
Name:           Barry A. Posner
Title:           EVP and General Counsel
Name:           Barry A. Posner
Title:           EVP and General Counsel
INFUSION SOLUTIONS, INC
PROFESSIONAL HOME CARE SERVICES, INC.
By:/s/ Barry A.
Posner                                                                   
By:/s/ Barry A.
Posner                                                                   
Name:           Barry A. Posner
Title:           EVP and General Counsel
Name:           Barry A. Posner
Title:           EVP and General Counsel
WILCOX MEDICAL, INC.
DEACONESS HOMECARE, LLC
By:/s/ Barry A.
Posner                                                                   
By:/s/ Barry A.
Posner                                                                   
Name:           Barry A. Posner
Title:           EVP and General Counsel
Name:           Barry A. Posner
Title:           EVP and General Counsel
SOUTH MISSISSIPPI HOME REGIONAL HEALTH, INC.
AMBULATORY DIAGNOSTICS, INC.
By:/s/ Barry A.
Posner                                                                   
By:/s/ Barry A.
Posner                                                                   
Name:           Barry A. Posner
Title:           EVP and General Counsel
Name:           Barry A. Posner
Title:           EVP and General Counsel
ELK VALLEY PROFESSIONAL AFFILIATES, INC.
INFUSION PARTNERS, LLC,
By:/s/ Barry A.
Posner                                                                   
By:/s/ Barry A.
Posner                                                                   
Name:           Barry A. Posner
Title:           EVP and General Counsel
Name:           Barry A. Posner
Title:           EVP and General Counsel
KNOXVILLE HOME THERAPIES, LLC
SOUTH MISSISSIPPI HOME HEALTH, INC.-REGION I
By:/s/ Barry A.
Posner                                                                   
By:/s/ Barry A.
Posner                                                                   
Name:           Barry A. Posner
Title:           EVP and General Counsel
Name:           Barry A. Posner
Title:           EVP and General Counsel


 
 

--------------------------------------------------------------------------------

 



SOUTH MISSISSIPPI HOME HEALTH, INC. - REGION II
APPLIED HEALTH CARE, LLC
By:/s/ Barry A.
Posner                                                                   
By:/s/ Barry A.
Posner                                                                   
Name:           Barry A. Posner
Title:           EVP and General Counsel
Name:           Barry A. Posner
Title:           EVP and General Counsel
EAST GOSHEN PHARMACY, INC.
INFUSION PARTNERS OF BRUNSWICK, LLC
By:/s/ Barry A.
Posner                                                                   
By:/s/ Barry A.
Posner                                                                   
Name:           Barry A. Posner
Title:           EVP and General Counsel
Name:           Barry A. Posner
Title:           EVP and General Counsel
SCOTT WILSON, INC.
INFUSION PARTNERS OF MELBOURNE, LLC
By:/s/ Barry A.
Posner                                                                   
By:/s/ Barry A.
Posner                                                                   
Name:           Barry A. Posner
Title:           EVP and General Counsel
Name:           Barry A. Posner
Title:           EVP and General Counsel
ELK VALLEY HOME HEALTH CARE AGENCY, INC.
GERICARE, INC.
By:/s/ Barry A.
Posner                                                                   
By:/s/ Barry A.
Posner                                                                   
Name:           Barry A. Posner
Title:           EVP and General Counsel
Name:           Barry A. Posner
Title:           EVP and General Counsel
CEDAR CREEK HOME HEALTH CARE AGENCY, INC.
ELK VALLEY HEALTH SERVICES, INC.
By:/s/ Barry A.
Posner                                                                   
By:/s/ Barry A.
Posner                                                                   
Name:           Barry A. Posner
Title:           EVP and General Counsel
Name:           Barry A. Posner
Title:           EVP and General Counsel
NATIONAL HEALTH INFUSION, INC.
OPTION HEALTH, LTD.
By:/s/ Barry A.
Posner                                                                   
By:/s/ Barry A.
Posner                                                                   
Name:           Barry A. Posner
Title:           EVP and General Counsel
Name:           Barry A. Posner
Title:           EVP and General Counsel


 
 

--------------------------------------------------------------------------------

 



BIOSCRIP PHARMACY SERVICES, INC.
 
By:/s/ Barry A.
Posner                                                                   
 
Name:           Barry A. Posner
Title:           EVP and General Counsel
 
AMERISOURCEBERGEN DRUG CORPORATION
 
By:/s/ Mitch
Blumenfeld                                                                   
 
Name:           Mitch Blumenfeld
Title:           CFO
 



 

 
 

--------------------------------------------------------------------------------

 
